UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7086


KEVIN EDWARD HEDGEPETH,

                Plaintiff - Appellant,

          v.

C. WILKES, police officer; ANDREW MURRAY; JOHN DOE; MARTHA
H. CURRAN; LISA C. BELL,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:12-cv-00262-RJC)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kevin Edward Hedgepeth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin   Edward    Hedgepeth          appeals    the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).          We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.                 See Hedgepeth v. Wilkes, No.

3:12-cv-00262-RJC (W.D.N.C. June 11, 2012).                      We dispense with

oral   argument    because       the    facts    and   legal       contentions    are

adequately    presented     in    the    materials        before    the   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2